DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2-5, 7-9, 11, 15-16, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seeley et al (Pub. No.: US 2003/0088179)
Regarding claims 2, 11, Sealey et al disclose a system for constructing a three-dimensional volume, comprising:
a computing device including a processor and a display configured to display a graphical user interface [see fig 8] and computer readable storage medium storing thereon instructions that when executed by the processor:
receive a sequence of fluoroscopic images from a fluoroscopic imaging device, each image of the sequence including a target area, a target within the target area, at least one marker and a medical device positioned relative to the target [see abstract, 0020];
record a two-dimensional position of the at least one marker and the medical device in a plurality of the images from the sequence of fluoroscopic images [see abstract, 0036] by disclosing A marker detection module identifies markers imaged in each shot, and a processor applies the known marker positions to model the projection geometry, e.g., camera axis and focus, for the shot and, together with the tracked tool position, form a corrected tool navigation image [see abstract];
determine a pose of the fluoroscopic imaging device at which each of the plurality of images was acquired [see 0042, 0061] by disclosing as each frame is acquired, pose information is stored [see 0061, 0064] and pose information recorded and derived for each of the fluoroscopic image frames [see 0064);
construct a three-dimensional volume from the sequence of fluoroscopic images based on the pose of the fluoroscopic imaging device determined for each of the plurality of images [see 0042];
registering the three-dimensional volume with a previously generated three-dimensional model [see abstract, 0034, 0042] by disclosing the fluoro-CT images thus constructed may be directly registered to preoperative MRI, CT or PET 3D image data [see abstract].

Regarding claim 3, Seeley et al disclose reconstruct positions of the medical device throughout the fluoroscopic video using (a processor which behaves as such, emphasis added) a structure- from- motion technique [see 0057-0059, 0061, 0064, 0071, fig 8] and the pose of the fluoroscopic imaging device for each frame of the fluoroscopic video is determined based on the reconstructed positions [see 0057, 0061, 0064, 0067, 0071 and fig 8].

Regarding claims 4, 15, Seeley et al disclose the processor presents the three-dimensional volume constructed from the plurality of images in the user interface on the display [see fig 8, abstract, 0018].

Regarding claims 5, 16, Sealey et al disclose the processor presents a re-projected two- dimensional image from the constructed three-dimensional volume in the user interface on the display [see abstract, 0018] by disclosing the processor filters and back-projects the image data or otherwise forms a volume image data set corresponding to the region of tissue being imaged, and desired fluoro- CT planar images of a the imaged patient volume are constructed from this data set [see abstract].

Regarding claims 7-9, 18-19, Seeley et al disclose wherein the received sequence of fluoroscopic images is acquired from a fluoroscopic sweep of about 120 degrees, 150 degrees, 180 degrees [see 0061] by disclosing the fluoroscope is operated to obtain a dense set of fluoroscope images, for example, by rotating the fluoroscope approximately in a plane about the patient through 180 degree [see 0061].

Claims 6, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seeley et al (Pub. No.: US 2003/0088179) in view of Holsing et al (Pub. No.: US 2013/0223702).
Regarding claims 6, 17, Seeley et al don’t disclose utilizes the recorded positions of the medical device in the three-dimensional volume to correct a displayed position of the medical in a navigation system.
Nonetheless, Holsing et al disclose utilizes the recorded positions of the medical device in the three-dimensional volume to correct a displayed position of the medical in a navigation system [see 0094] by disclosing compensate for shifts in the fluoroscopic imaging device or patient movement to correct construction of the fluoroscopic-based three-dimensional volumetric data [see 0095].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Seeley et al and Holsing et al by utilizing the recorded positions of the medical device in the three-dimensional volume to correct a displayed position of the medical in a navigation system; To enhance visualization and refine accuracy of the displayed image data [see 0095, Holsing et all].

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Seeley et al (Pub. No.: US 2003/0088179) in view of Rai et al (Pub. No.: US 2012/0289825).
Regarding claim 12, Seeley et al, Benson don’t disclose wherein the pose of the fluoroscopic imaging device for each frame of the fluoroscopic video is determined based on an external angle measuring device coupled to the fluoroscopic imaging device.
Nonetheless, Rai et al disclose fluoroscopic camera pose may be obtained with an external sensor; the initial camera pose is recorded, as the fluoroscope camera is moved, the external camera sensor monitors the position and the pose is updated from the initial pose [see 0068].
Therefore it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Seeley et al and Rai et al by determining the pose of the fluoroscopic imaging device for each frame of the fluoroscopic video based on an external angle measuring device coupled to the fluoroscopic imaging device; so that a real-time camera pose may be input into the computation [see 0068, Rai et all].

Regarding claim 13, Sealey et al disclose the processor utilize fluoroscope calibration data to determine the pose of the fluoroscopic imaging device [see abstract, 0018, 0020, 0023, 0042-0043, 0049].

Regarding claim 14, Sealey et al disclose wherein the fluoroscope calibration data includes canonical fluoroscope projection parameters and geometry [see abstract, 0004, 0018, 0020, 0038, 0052, 0054].

Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seeley et al (Pub. No.: US 2003/0088179) in view of Ladtkow et al (Pub. No.: US 2014/0046174)
Regarding claim 10, Sealey et al don’t disclose wherein the medical device is a microwave ablation catheter.
Nonetheless, Ladtkow et al disclose the tool may be a microwave ablation catheter [see 0090].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Seeley et al and Ladtkow et al by using a microwave ablation catheter; in order to treat tissue [see 0090, Ladtkow et all].

Regarding claim 20, Sealey et al disclose a system for constructing a three-dimensional volume, comprising:
a computing device including a processor and a display configured to display a graphical user interface and computer readable storage medium storing thereon instructions that when executed by the processor:
receive a sequence of fluoroscopic images from a fluoroscopic imaging device, each image of the sequence acquired from a fluoroscopic sweep of at least about 120 degrees [see 0061] and including a target area, a target within the target area, and a medical device positioned relative to the target [see 0020) and by disclosing the fluoroscope is operated to obtain a dense set of fluoroscope images, for example, by rotating the fluoroscope approximately in a plane about the patient through 180 degree [see 0061];
record a two-dimensional position of the at least one marker and the medical device in a plurality of the images from the sequence of fluoroscopic images [see abstract] by disclosing A marker detection module identifies markers imaged in each shot, and a processor applies the known marker positions to model the projection geometry, e.g., camera axis and focus, for the shot and, together with the tracked tool position, form a corrected tool navigation image [see abstract];
determine a pose of the fluoroscopic imaging device at which each of the plurality of images was acquired [see 0042, 0061] by disclosing as each frame is acquired, pose information is stored [see 0061, 0064] and pose information recorded and derived for each of the fluoroscopic image frames [see 0064];
construct a three-dimensional volume from the sequence of fluoroscopic images based on the pose of the fluoroscopic imaging device determined for each of the plurality of images [see 0042];
Sealey et al don’t disclose wherein the medical device is a microwave ablation catheter.
Nonetheless, Ladtkow et al disclose the tool may be a microwave ablation catheter [see 0090].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Seeley et al and Ladtkow et al by using a microwave ablation catheter; in order to treat tissue [see 0090, Ladtkow et al].

Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive. 

The 112 rejections of the previous office are moot die to Applicant’s amendments.

Regarding the 102 rejection
Applicant argues nowhere in these relied upon portions of Seeley does there appear to be any teaching of recording the position of the marker or the medical device “in a plurality of the images” as recited in claim 2. An example of this aspect of the disclosure with respect to steps 309, 409, or 513 of the disclosure of this application. While Seeley describes a marker detection module [Abstract] to identify markers, it does not describe recording the two-dimensional positions of the markers in the images, rather Seely merely indicates that the processor “applies the known marker positions to model the projection geometry.” (Abstract) As noted in this application with reference to step 515, it is with this two- dimensional position data that a determination of an origin-less world coordinate system location of the fluoroscopic imaging device can be made. The relied upon portions of Seeley are not concerned with determining a position in an origin-less world coordinate system, and thus similarly do not record the position of the marker or medical device “in the plurality of images” as recited in independent claim 2.
The examiner disagrees because Seeley et al disclose a marker detection module identifies markers imaged in each shot, and a processor applies the known marker positions to model the projection geometry, e.g., camera axis and focus, for the shot and, together with the tracked tool position, form a corrected tool navigation image [see abstract].  As disclosed herein, the position of the marker is recorded (by marker detection module which identifies markers imaged in each shot and such marker position in each image is used by the processor, emphasis added and see abstract].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793